Exhibit 10.2

CONSULTING AGREEMENT

                    CONSULTING AGREEMENT, dated as of November 29, 2011, by and
between XL Group plc, an Irish corporation and XL Specialty Insurance Company,
Inc. (collectively, the “Company”), and David B. Duclos (the “Consultant”), an
individual.

                    WHEREAS, the Consultant was employed by the Company as its
Chief Executive, Insurance Operations; and

                    WHEREAS, the Company desires to retain the services of the
Consultant, and the Consultant desires to be retained by the Company, subject to
and in accordance with the terms and conditions set forth herein; and

                    WHEREAS, the Consultant and the Company have agreed to the
noncompetition, nonsolicitation and confidentiality provisions set forth herein.

                    NOW, THEREFORE, in consideration of the conditions and
covenants set forth herein, the parties hereto hereby agree as follows:

                    1. Agreement. The Company hereby retains the Consultant as a
consultant to the Company on and subject to the terms and conditions set forth
herein, and the Consultant hereby accepts such consultancy, on and subject to
such terms and conditions.

                    2. Consulting Services. During the Consulting Term (as
defined below), the Consultant shall provide such consulting services to the
Company commensurate with his status and experience as the former Chief
Executive, Insurance Operations of the Company with respect to such matters as
shall be reasonably requested from time to time by the Chief Executive Officer
of the Company. Such services shall include services in connection with the
Company’s ongoing operations consistent with Company guidelines as set forth in
the attached appendix and/or in connection with the defense and/or investigation
of any third party claim or any investigation or proceeding relating to the
Company or its Affiliates (as defined below). The Company and the Consultant
intend that the Consultant’s services pursuant to this Agreement will be no
greater than 35 hours per month, which is less than 20% of the average level of
services performed by the Consultant over the last three years of his employment
with the Company. The Consultant shall not, by virtue of the consulting services
provided hereunder, be considered an officer or employee of the Company, and he
shall have no power or authority to contract in the name of or bind the Company
or its Affiliates. The Consultant shall be free at all times to arrange the time
and manner of performance of the consulting services described herein. As an
independent contractor, the mode, manner, method and means used by the
Consultant in the performance of services shall be of the Consultant’s selection
and under the sole control and direction of the Consultant. The Consultant shall
be responsible for all risks incurred in the operation of the Consultant’s
business and shall enjoy all the benefits thereof. In addition, the Consultant
will comply, at the Consultant’s own expense, with the provisions of all state,
local, and federal laws, regulations, ordinances, requirements, and codes which
are applicable to the performance

--------------------------------------------------------------------------------



of services hereunder. The forgoing requirement includes, but is not limited to,
all state, local, and federal laws relating to employment discrimination.

                    3. Consulting Fee. During the Consulting Term, in
consideration of the services to be provided by the Consultant to the Company
described herein and in consideration for the covenants of the Consultant set
forth herein, the Company shall pay the Consultant a fee in the amount of
$500,000 per year, payable in the amount of $125,000 on each of March 31, 2012,
July 31, 2012, October 31, 2012 and December 31, 2012. The Consultant shall not
be entitled to participate in any employee benefit plans maintained by the
Company or any of its Affiliates by reason of this Agreement.

                    4. Consulting Term. The period during which the Consultant
will be retained by the Company to provide the consulting services hereunder
shall commence on January 1, 2012 and shall terminate on [December 31, 2012],
unless sooner terminated as provided in this Section 4 (the “Consulting Term”).
Notwithstanding the foregoing, the Consulting Term will end on the date of the
Consultant’s death or termination of service due to his Permanent Disability (as
defined below), and the Consulting Term may be terminated by the Company for
Cause (as defined below). For purposes of this Agreement, the term “Cause” shall
mean the Consultant’s (a) fraud or dishonesty in connection with the performance
or provision by the Consultant of his services under this Agreement,
(b) material breach of any of the terms of this Agreement or (c) the
Consultant’s conviction of, or plea of nolo contendere to, a felony. For
purposes of this Agreement, the term “Permanent Disability” means those
circumstances where the Consultant has been unable to provide his services as
described in this Agreement for at least 60 continuous days because of physical,
mental or emotional incapacity resulting from injury, sickness or disease, and
will be unable to continue to provide his services as described in this
Agreement for a total of six (6) months in any twelve (12) month period because
of physical, mental or emotional incapacity resulting from injury, sickness or
disease. Any questions as to the existence of a Permanent Disability shall be
determined by a qualified, independent physician selected by the Company and
approved by the Consultant (which approval shall not be unreasonably withheld).
The determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

                    5. Reimbursement of Expenses. The Company shall reimburse
the Consultant for all reasonable expenses incurred by him in the course of
performing his services under this Agreement (which expenses are consistent with
the Company’s policies in effect from time to time with respect to travel and
other business expenses), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

                    6. Noncompetition and Nonsolicitation. Since the Consultant
has obtained in the course of his employment with the Company, and is likely to
obtain in the course of his service as a consultant hereunder, knowledge of
trade names, trade secrets, know-how, products and services (including products
and services under development), techniques, methods, lists, computer programs
and software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
the Consultant hereby undertakes that, during the period beginning on the date
hereof and ending on December 31, 2012:

-2-

--------------------------------------------------------------------------------



                    (a) the Consultant will not (either alone or jointly with or
on behalf of others and whether directly or indirectly) encourage, entice,
solicit or endeavor to encourage, entice or solicit away from employment with
the Company or its Affiliates, or hire or cause to be hired, any officer or
senior underwriting, claims, actuarial or business development employee of the
Insurance Segment of the Company or its Affiliates (or any individual who was
within the prior twelve months such an officer or employee of the Company or its
Affiliates), or encourage, entice, solicit or endeavor to encourage, entice or
solicit any such officer or employee to violate the terms of any employment
agreement or arrangement between such individual and the Company or any of its
Affiliates;

                    (b) the Consultant will not (either alone or jointly with or
on behalf of others and whether directly or indirectly) interfere with or
disrupt or seek to interfere with or disrupt (A) the relationships between the
Company and its Affiliates, on the one hand, and any customer or client of the
Company and its Affiliates, on the other hand, (including any insured or
reinsured party) who during the period of twenty-four months immediately
preceding the date of this Agreement shall have been such a customer or client,
or (B) the supply to the Company and its Affiliates of any services by any
supplier or agent or broker who during the period of twenty-four months
immediately preceding the date of this Agreement shall have supplied services to
any such person, nor will the Consultant interfere or seek to interfere with the
terms on which such supply or agency or brokering services during such period as
aforesaid have been made or provided; and

                    (c) the Consultant will not (either alone or jointly with or
on behalf of others and whether directly or indirectly) whether as an employee,
consultant, partner, principal, agent, distributor, representative or
stockholder (except solely as a less than one percent stockholder of a publicly
traded company), engage in any activities in Bermuda, the United States or
greater London if such activities are competitive with the businesses that (i)
are then being conducted by the Company or its Affiliates and (ii) during the
period of the Consultant’s employment or consultancy were either being conducted
by the Company or its Affiliates or actively being developed by the Company or
its Affiliates.

               For purposes of this Agreement, an “Affiliate” of the Company
includes any person, directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with the Company, and such
term shall specifically include, without limitation, the Company’s
majority-owned subsidiaries.

               The limitations on the Consultant set forth in this Section 6
shall also apply to any agent or other representative acting on behalf of the
Consultant.

               While the restrictions aforesaid are considered by both parties
to be reasonable in all the circumstances it is recognized that restrictions of
the nature in question may fail for reasons unforeseen and accordingly it is
hereby declared and agreed that if any of such restrictions or the geographic,
duration or other scope thereof shall be adjudged to be void as going beyond
what is reasonable in the circumstances for the protection of the interests of
the Company and its Affiliates but would be valid if part of the wording thereof
were deleted and/or the periods (if any) thereof reduced and/or geographic or
other area dealt with thereby reduced in scope then

-3-

--------------------------------------------------------------------------------



said restrictions shall apply with such modifications as may be necessary to
make them valid and effective.

                    7. Confidential Information. The Consultant covenants that
he shall not, without the prior written consent of the Company, use for his own
benefit or the benefit of any other person or entity other than the Company and
its Affiliates or disclose to any person, other than an employee of the Company
or other person to whom disclosure is necessary to the performance by the
Consultant of his duties as a consultant to the Company, any confidential,
proprietary, secret, or privileged information about the Company or its
Affiliates or their business or operations, including, but not limited to,
information concerning trade secrets, know-how, software, data processing
systems, policy language and forms, inventions, designs, processes, formulae,
notations, improvements, financial information, business plans, prospects,
referral sources, lists of suppliers and customers, legal advice and other
information with respect to the affairs, business, clients, customers, agents or
other business relationships of the Company or its Affiliates (the “Confidential
Information”). The Consultant shall hold in a fiduciary capacity for the benefit
of the Company all secret, confidential proprietary or privileged information or
data relating to the Company or any of its Affiliates or predecessor companies,
and their respective businesses, which shall have been obtained by the
Consultant during his employment or consultancy, unless and until such
information has become known to the public generally (other than as a result of
unauthorized disclosure by the Consultant) or unless he is required to disclose
such information by a court or by a governmental body with apparent authority to
require such disclosure. The foregoing covenant by the Consultant shall be
without limitation as to time and geographic application. The Consultant
acknowledges and agrees that he shall have no authority to waive any
attorney-client or other privilege without the express prior written consent of
the Management Development and Compensation Committee of the Company’s Board of
Directors as evidenced by the signature of the Company’s General Counsel.

                    8. Return of Company Property. The Consultant agrees that,
upon the expiration or termination of the Consulting Term, he will immediately
return to the Company all materials containing or reflecting the Confidential
Information and all copies, reproductions and summaries thereof, in his
possession or under his control and shall erase all Confidential Information
from all media in his possession or under his control, and, if the Company so
requests, shall certify in writing that he has done so. All Confidential
Information is and shall remain the property of the Company or its Affiliates,
as the case may be.

                    9. Indemnification. The Company shall indemnify the
Consultant against expenses incurred and damages paid or payable by him with
respect to claims based on actions or failures to act by the Consultant in his
capacity as a consultant under this Agreement, but not including expenses
incurred or damages paid or payable by the Consultant arising out of his gross
negligence or willful misconduct.

                    10. General Provisions.

                    (a) This Agreement constitutes the entire understanding of
the Company and the Consultant with respect to the subject matter hereof and
supersedes all prior understandings, written or oral, with respect thereto. The
terms of this Agreement may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto. A failure of the Com-

-4-

--------------------------------------------------------------------------------



pany or the Consultant to insist on strict compliance with any provision of this
Agreement shall not be deemed a waiver of such provision or any other provision
hereof. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

                     (b) This Agreement shall be construed, enforced and
interpreted in accordance with and governed by the laws of the State of New
York, without regard to its conflict of laws provisions.

                     (c) This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

                     (d) Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or sent by courier, or by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

 

 

 

If to the Company:

 

 

 

 

XL Group plc

 

 

No. 1 Hatch Street Upper, 4th Floor

 

 

Dublin 2, Ireland

 

 

Att’n: General Counsel

 

 

 

 

If to the Consultant:

 

 

 

 

 

To the last address delivered to

 

 

the Company by the Consultant in

 

 

the manner set forth herein.

                     (e) The Consultant and the Company agree that the
Consultant is acting as an independent contractor to the Company for all
purposes with regard to the performance of his services hereunder during the
Consulting Term, including, without limitation, for US Federal (including social
security and unemployment), state and local tax purposes. The Consultant shall
be solely responsible for fulfilling when due all Federal, state and local
income tax and self-employment tax obligations arising in connection with his
consultancy for the Company. Should the Company be required to pay any such tax
or payment, the Consultant shall promptly reimburse the Company for such tax or
payments, including any interest and penalties with respect thereto. Should it
be determined that any payment hereunder is subject to withholding of tax under
applicable law, all payments to be made hereunder shall be net of applicable
income, employment, social security or other taxes required to be withheld
therefrom.

                     (f) The Consultant acknowledges that the Company and its
Affiliates will suffer irreparable injury, not readily susceptible of valuation
in monetary damages, if the Consultant

-5-

--------------------------------------------------------------------------------



breaches his obligations under Section 6 or 7 hereof. Accordingly, the
Consultant agrees that the Company and its Affiliates will be entitled, in
addition to any other available remedies, to obtain injunctive relief against
any breach or prospective breach by the Consultant of his obligations under
Section 6 or 7 hereof in any Federal or state court sitting in the City and
State of New York or court sitting in Bermuda or the United Kingdom, or, at the
Company’s or any Affiliate’s election, in any other jurisdiction in which the
Consultant maintains his residence or his principal place of business. The
Consultant hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain such injunctive relief or otherwise enforce this Agreement,
and the Consultant agrees that process in any or all of those actions or
proceedings may be served by registered mail or delivery, addressed to the last
address of the Consultant known to the Company or its Affiliates, or in any
other manner authorized by law. The Consultant further agrees that, in addition
to any other remedies available to the Company or its Affiliates by operation of
law or otherwise, because of any breach by the Consultant of his obligations
under Section 6 or 7 hereof he will forfeit any and all rights to any payments
to which he might otherwise then be entitled by virtue of this Agreement and
such payments may be suspended so long as any good faith dispute with respect
thereto is continuing.

                    (g) This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. No rights or obligations
of the Consultant under this Agreement may be assigned or transferred by him. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation or amalgamation or
scheme of arrangement in which the Company is not the continuing entity, or the
sale or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes by operation of law or in writing duly executed by the assignee or
transferee all of the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

                    (h) It is intended that this Agreement will comply with
Section 409A and Section 457A of the Internal Revenue Code of 1986, as amended
(the “Code”) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
the Agreement is necessary in order for it to so comply, the parties hereto will
negotiate in good faith to amend the Agreement in a manner that preserves the
original intent of the parties to the extent reasonably possible. No action or
failure to act, pursuant to this Section 10(h) shall subject the Company to any
claim, liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Consultant from the obligation to pay any
taxes pursuant to Section 409A or 457A of the Code. With respect to any
reimbursement arrangements of the Company and its Affiliates that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement under any such arrangement in one calendar
year may not affect the amount eligible for reimbursement under such arrangement
in any other calendar year, (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement is not subject to liquidation
or exchange for another benefit.

-6-

--------------------------------------------------------------------------------



Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by its duly authorized representative and the Consultant has hereunto set his
hand as of the day and year first above written.

 

 

 

 

CONSULTANT

 

 

 

 

/s/ David B. Duclos

 

--------------------------------------------------------------------------------

 

David B. Duclos

 

 

 

XL GROUP PLC

 

 

 

 

By:

/s/ Kirstin R. Gould                                         
                                          .

 

 

--------------------------------------------------------------------------------

 

 

Name: Kirstin Romann Gould

 

 

Title: EVP, General Counsel & Secretary

 

 

 

 

XL SPECIALTY INSURANCE COMPANY, INC.

 

 

 

By:

/s/ Daniel J. Losito                                         
                                           .

 

 

--------------------------------------------------------------------------------

 

 

Name: Daniel J. Losito

 

 

Title: Assistant Secretary

-7-

--------------------------------------------------------------------------------



Appendix: Scope of Services

It is expected, that in the course of Mr. Duclos’s Consulting Term that, as a
representative of XL Group, he will:

 

 

 

 

•

Maintain key broker relationships and work to ensure a transition plan for key
contacts to a new internal resource.

 

 

 

 

•

Provide assistance with regulatory agencies.

 

 

 

 

•

Attend and represent XL at key industry events as needed and requested by the
Insurance CE and/or XL’s Chief Executive Officer.

 

 

 

 

•

Act as a senior advisor to XL’s Chief Executive Officer on key Insurance
business matters including, but not limited to, potential acquisitions, and the
addition of new business lines.

 

 

 

 

•

Assist with on-boarding the Manager of Global Networks to ensure a smooth
transition into the Company.

 

 

 

 

•

Continue to work with the “Distribution Team” to ensure successful
implementation of remaining goals.

 

 

 

 

•

Act as a sounding board for other strategic work streams like playbook and
operations sub teams.

 

 

 

 

•

Continue search for the Chief Executive of International Property and Casualty
role.

 

 

 

 

•

Advise and assist the IPC business as needed during transition to new
leadership.

-8-

--------------------------------------------------------------------------------